Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 09/09/21 is acknowledged.  Group II (claims 12-16) has been cancelled.  New claims 17-21 have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Misiano et al (US 5,704,980).
As to claim 1, Misiano et al discloses (see Fig 1) a deposition system for guiding a flexible substrate along a deposition path, the deposition system comprising: a payout hub (21) for unwinding the flexible substrate; a pickup hub (22) for winding the flexible substrate; one or more evaporation sources (27,28, 38, 39); one or more electrodes (29,30, 34) spaced apart from the one or more evaporation sources in a first direction; 
Regarding claim 2, Misiano et al one or more sensors (48) configured to measure a position of the flexible substrate in the first direction, wherein the controller (49) is configured to adjust the one or more voltages (35) provided to the one more electrodes (29, 30) based on the one or more measurements of the one or more sensors (see column 4, lines 23-35).
As to claim 3, in Misiano et al the one or more electrodes comprises a first electrode (29, 30, 34), the one or more evaporation sources (27, 28, 38, 39) comprises a first evaporation source, and the first electrode is disposed over the first evaporation source (electrode 29,30 is directly over source 27, 28).
With respect to claim 4, in Misiano et al (see Fig 1) the one or more measurement devices (47) comprises a first measurement device, and the first measurement device is disposed over the first evaporation source 39 (disposing directly over the evaporation source is within the art of ordinary skill in the art).
As to claim 6, Misiano et al discloses (see Fig 1) a first heater (31), wherein the first electrode (34) is disposed between the first heater (31) and the first evaporation source (38) in the first direction.
Regarding claim 7, in Misiano et al (see Fig 1) one or more sensors (48) configured to measure a position of the flexible substrate (20) in the first direction, wherein the one or more measurement devices (47) are spaced apart from each other in a third direction, the one or more sensors (48) are spaced apart from each other in 
As to claim 9, Misiano et al discloses (see Fig 1) the one or more electrodes (47, 48) comprises a first electrode (47), the one or more evaporation sources (27, 28, 38, 39) comprises a first evaporation source (38) and a second evaporation source (39) spaced apart from each other in a second direction, and the first electrode (47) is disposed between the first evaporation source (38) and the second evaporation source (39).
Regarding claim 17, Misiano et al discloses (see Fig 1) a deposition system for guiding a flexible substrate (20) along a deposition path, comprising: a plurality of evaporation sources (38, 39); a first assembly (23) comprising one or more process sets disposed over the plurality of evaporation sources, wherein the one or more process sets comprises: one or more electrodes (29, 30), wherein the one or more electrodes are capable of electrostatically attracting a portion of a flexible substrate towards a surface of the first assembly (see column 3, lines 54-59); a heater (31); and one or more position sensors (47, 48) that are capable of detecting a position of the portion of the flexible substrate relative to the one or more position sensors (47, 48), wherein the detected position of the portion of the flexible substrate is in a direction that extends from the surface of the first assembly towards the plurality of evaporation sources (see Fig 1); and a controller (51) configured to adjust one or more voltages provided to the one or more electrodes based on the detected position of the flexible substrate by the one or more position sensors (see column 4, lines 25-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2015/0147471A1) in view of Misiano et al (US 5,704,980).
Yamada discloses a deposition system for guiding a flexible substrate along a deposition path, the deposition system comprising: a payout hub (81) for unwinding the flexible substrate; a pickup hub (82) for winding the flexible substrate; one or more evaporation sources (91,92); one or more electrodes (581-584) spaced apart from the one or more evaporation sources (91, 92) in a first direction; one or more measurement .

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Misiano et al (US 5,704,980) in view of Iseki et al (US 7,666,490).
As to claims 10-11, Misiano et al lacks teaching a measurement device comprising an x-ray detector.  Iseki et al teaches (see Fig 1) the measurement device comprises an x-ray detector (7c) and an x-ray source (7a), the x-ray detector is positioned to be on a first side of the flexible substrate, and the x-ray source is positioned to be on a second side of the flexible substrate (wherein first and second sides of the substrate can be different areas of the substrate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a measurement device comprising an X-ray detector as claimed in Misiano et al to measure the thickness and composition ratio of the layer formed as taught by Iseki et al (see column 5, lines 19-27). 
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Misiano et al (US 5,704,980) in view of Simor et al (US 2008/0199629 A1).
Misiano et al lacks teaching a dielectric base between the electrodes and the evaporation source.  However, a dielectric base disposed on electrodes is disclosed by Simor et al (see Fig 3 and para [0083-0084]), this dielectric base cable of between the one or more electrodes and the one or more evaporation sources of Misiano et al.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dielectric base disposed on electrodes of Misiano et al depending the type of applications as taught by Simor et al (see para [0033]).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Misiano et al (US 5,704,980) in view of Fujinami et al (US 2010/0304155 A1).
Misiano et al teaches a payout tractor and a pickup tractor that are each configured to contact a surface of the portion of the flexible substrate (see Fig 1), but lacks teaching the payout tractor and the pickup tractor are grounded.  However, grounded payout tractor and pickup tractor are known in the art in deposition system, for .  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Misiano et al (US 5,704,980) in view of Hermanns et al (US 2015/0079271A1).
Misiano et al discloses (see Fig 1) a deposition system for guiding a flexible substrate along a deposition path, the deposition system comprising: a first assembly comprising a plurality of process sets, wherein each of the plurality of process sets comprise: one or more electrodes (29, 30, 34), wherein the one or more electrodes (are configured to electrostatically attract a portion of a flexible substrate towards a surface of the first assembly a first direction (see column 3, lines 54-59); and a heater (31), a medium having instructions stored thereon which when executed by a processor (a timer 52 may provide input to the controller 51 for automatically carrying out a predetermined program of deposition, see column 4, lines 53-56) capable of paying the following method to be performed: applying a voltage (35) to the electrode (34); measuring a position of the flexible substrate in the first direction; and adjusting the voltage based on the measured position of the flexible substrate in the first direction (see Fig 1). A computer readable medium having instruction stored is not specifically disclosed in Misiano et al.  However, Hermanns et al discloses (see para [0015], [0031] and [0032]) a computer readable medium having instructions stored thereon which when executed by a processor.  It would have been obvious to one having ordinary skill .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Misiano et al fails to teach each and every limitation of the instant structure of the first electrode with legs and the first measurement device of the deposition system (see claim 5).  Specifically, fails to teach or reasonably suggest the claimed deposition system for guiding a flexible substrate along a deposition path, the deposition system comprising, inter alia, the at least two evaporation sources that are spaced apart from each other in a second direction; the first electrode comprises a first leg and a second leg spaced apart from each other in the second direction and extending in a third direction that is substantially perpendicular to the first direction and the second direction, and a first measurement device of the one or more measurement devices is disposed between the first leg and the second leg of the first electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/